*134OPINION OP COURT
The following is taken, verbatim, from the opinion.
PARDEE, J.
In this state no . statutory authorization for the assertion of a storage lien -upon automobiles can be found, and it is conceded that the old livery stable lien statutes of this state cannot be extended, by implication or otherwise, to cover motor vehicles.
It was recently decided by the Supreme Court of this state that a repair man does have a lien for materials furnished and labor performed in repairing an automobile. (107 OS. 583.)
The car was not placed in storage by the plaintiff nor by any one authorized to act for him. These officers were not his agents and they were not acting in accordance with the terms of any state law, or city ordinance, and did not have authority to place or order the car to be placed in the garage of the defendant so as to bind him for the storage and towing charges.. There being no contract, express or implied, existing between the plaintiff and the defendant by which the plaintiff placed the car in storage and agreed to pay the defendant therefor, the defendant, in law, does not have a claim against the plaintiff nor a lien upon the automobile. (Coverlee v. Warner, 19 Ohio 29.)
If it be claimed that the car was lost property and that the finder is entitled to be indemnified by the owner for his necessary and reasonable expense, as distinguished from a lien, of course the defendant would not be entitled to recover its claim from the plaintiff, as the car was placed in storage by the finder and such claim, if any exists, would be based upon an implied contract against the finder to pay for the storage, and not against the true owner.
(Washburn, PJ., and Funk, J., concur.)